DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Kidd (Reg. #31,772) on 4/16/2021

Please amend claims 1-7, 10-16 as follows:

1.	(Currently Amended) A node belonging to a set of nodes in a network, wherein each node in the set of nodes is configured to operate alternatively as a monitor node or as a sensor node and wherein each monitor node in the network is configured with a sensor node priority list and configured to perform measurements together with a corresponding sensor node, the node comprising:
a processor; and
a memory comprising instructions which, when executed by the processor, cause the node to perform operations comprising:
receive instructions from a controller module for the node to initiate operations as a monitor node or as a sensor node;
when the node is set to operate as the monitor node, the node is configured to:
a sensor node priority list for the node from a last measurement;
determine a sensor node which has a highest priority in the sensor node priority list for the node;
send a first query to the determined sensor node to perform measurements; and
if the first query is granted, perform the measurements together with the determined sensor node and report a result of the measurements; and
when the node is set to operate as  the sensor node, the node is configured to:
during a predetermined period of time, listen for queries to perform measurements from at least one monitor node; and
when the predetermined period of time for listening has expired, select a monitor node for which a query has a highest priority from the queries listened to during the predetermined period, return a query grant to the selected monitor node, return a query denied to remaining querying monitor nodes and perform the measurements together with the selected monitor node.
2.	(Currently Amended) The node according to claim 1, wherein when the node is set to operate as the monitor node, the node is further configured to:
if the first query is denied by the determined sensor node, determine a second sensor node that has a second highest priority in the sensor node priority list for the node; and
send a second query to the determined second sensor node to perform measurements.
3.	(Currently Amended) The node according to claim 2, further configured to, when the node is set to operate as the monitor node, determine a further sensor node that has a next priority in the sensor node priority list for the node, as long as queries to the second sensor node are denied.

5.	(Currently Amended) The node according to claim 1, further configured to, when the node is set to operate as the sensor node, to deny further queries from other monitor nodes as long as the node performs measurements together with the selected monitor node.
6.	(Cancelled) 
7.	(Currently Amended) The node according to claim 1 

10.	(Cancelled) 
11.	(Currently Amended) A method for performing measurements in a network comprising a set of nodes, wherein each node in the set of nodes is configured to operate alternatively as a monitor node or as a sensor node and wherein each monitor node is configured with a sensor node priority list and configured to perform measurements together with a corresponding sensor node, the method for a node of the set of nodes comprising:
receiving instructions from a controller module for the node to initiate operations as a monitor node or as a sensor node;
when the node is set to operate as the monitor node:
updating a for the node from a last measurement;
determining a for the node;
sending a first query to the determined sensor node to perform measurements; and
if the first query is granted, performing the measurements together with the determined sensor node and reporting a result of the measurements; and
when the node is set to operate as the sensor node:

selecting, when the predetermined period of time for listening has expired, a monitor node for which a query has a highest priority from the queries listened to during the predetermined period;
returning a query grant to the selected monitor node;
returning a query denied to remaining querying monitor nodes; and
performing the measurements together with the selected monitor node.
12.	(Currently Amended) The method according to claim 11, wherein when the node is set to operate as the monitor node, the method further comprising:
determining a second sensor node if the first query is denied by the determined sensor node, that has a second highest priority in the sensor node priority list for the node; and
sending a second query to the determined second sensor node to perform measurements.
13.	(Currently Amended) The method according to claim 12 when the node is set to operate as the monitor node, further comprising determining a further sensor node that has a next priority in the sensor node priority list for the node, as long as queries to the second node are denied.
14.	(Currently Amended) The method according to claim 11, wherein when the node is set to operate as the sensor node, denying further queries from other monitor nodes as long as the node performs measurements together with the selected monitor node.
15.	(Cancelled) 
16.	(Currently Amended) The method according to claim 11 further comprising receiving from the controller module, instructions to alternate between operating as the monitor node or as the sensor node.



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… when the node is set to operate as a the monitor node, the node is configured to:
update the a sensor node priority list for the node from a last measurement;
 	determine the a sensor node which has a highest priority in the sensor node priority list for the node;
send a first query to the determined sensor node to perform measurements; and
 	if the first query is granted, perform the measurements together with the determined sensor node and report a result of the measurements; …
 	when the predetermined period of time for listening has expired, select a monitor node for which a query has a highest priority from the queries listened to during the predetermined period.… in combination with other limitations recited as specified in claims 1, 11.

 	The first closest prior art by Vladimir Vlassov in NPL titled “Scalable Network Tomography System”, provided by Applicant’s IDS, discloses a system of nodes comprising sensor nodes and measurement nodes for measuring bandwidth in a network.  The system is described to be distributed and measurements are provided by nodes based on first-come-first served basis. However, Vlassov fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Kulkarni et al (USPN 2016/0011925) discloses a system and method of providing up-to-date network information in the form of “heat map” which provides measurements collected from network equipment for a particular “job” or executed application.  Kulkarni discloses 

 	The third closest prior art Pratt et al (USPN 2009/0010205) discloses a system sensor network ([0045], FIG. 1) processing information based on priority level of the information.  The sensor network is operable to change scheduling or routing of information to correspond to change of information priority. However, Pratt fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THAI NGUYEN/Primary Examiner, Art Unit 2469